In an action for separation, plaintiff appeals from a judgment in her favor insofar as it limits the award of alimony and denies her a counsel fee in addition to that previously awarded. Judgment modified on the facts by increasing the alimony to $125 a week, and by directing defendant to pay plaintiff $500 as additional counsel fee. As so modified, judgment unanimously affirmed, with costs. On the facts adduced, the award of $75 a week as alimony was inadequate, and the services rendered by plaintiff’s counsel justified an additional allowance of $500. Present — Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ. Settle order on notice. [See post, p. 1174.]